PARDEE, J.
Epitomized Opinion
The Auto Co. filed its petition in the lower court asking for a judgment against the defendant on a Pennsylvania judgment, and at the same tiipe filed an affidavit for attachment and levied upon a truck which it claimed the defendant owned. His father, who was not a party to the suit, filed his motion in the case claiming he was its owner and asked that the attachment be discharged and the truck returned. The trial court dissolved the attachment and ordered a release of the truck. Error is prosecuted to reverse this judgment. Held:
1. The trial court was right, under 11370 GC., in entertaining the motion of the father and hearing the evidence thereon, he not being a party to the suit, who had the right to elect to proceed as he did, or under 11858 and 11741 GC.
2. While the vendors of the truck to the father did not comply with the law of Pennsylvania regulating the sale of second-hand motor vehicles, and may have committed a misdemeanor, the sale was not void, and whatever title they may have had in the truck was conveyed to the father.